DETAILED ACTION
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 2010/0187493, as disclosed in previous office action) in view of Ma et al. (8,426,839, as disclosed in previous OA) and Greene et al. (US 2011/0001116).
As for claims 1 and 6, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 over a first electrode 51, the dielectric material 21 comprising at least one opening 220 therein; 
filling the at least one opening in the dielectric material with a conductive material 11/31 (¶0043/0046); forming an active material 12 over the conductive material 11/31 and the dielectric material 21; 
 forming an ion source material 13 over the active material, the ion source material comprising a metal chalcogenide material comprising copper (Cu), silver (Ag), 
forming a second electrode 14 over the ion source material 13.
Takahashi et al. did not disclose conformally forming the ion source at a temperature between about 20°C and about 80°C and forming an insulator laterally adjacent to the ion source material wherein the second electrode over the insulator.
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition which is conformally forming the ion source material over a layer.
Greene et al. teach in Fig. 6 and the related text forming an insulator 46 laterally adjacent to the ion source material 44 wherein the second electrode 48/52 over the insulator 46.
Takahashi, Greene et al. and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22), to include forming the ion source at a temperature between about 20°C and about 80°C in order to improve the manufacturing process of the device and forming an insulator laterally adjacent to 
Generally, differences in temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 2, the combined device discloses the method of claim 1, Takahashi further disclose wherein conformally forming an ion source material 13 over the active material 12 comprises conformally forming the metal chalcogenide material comprising a greater proportion of the metal relative to the chalcogen (¶0048, Fig. 1). 

As for claim 3, the combined device discloses the method of claim 1, Takahashi further disclose wherein filling the at least one opening 220 in the dielectric material 21 with a conductive material comprises forming the conductive material 11/31 laterally adjacent to the dielectric material 21 (Fig. 1).  



As for claim 21, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 over a first electrode 51, the dielectric material 21 comprising at least one opening therein 220; 
filling the at least one opening 220 in the dielectric material 21 with a conductive material 11/31, the conductive material 11/31 extending from a top surface of the dielectric material 21 to a bottom 6Serial No. 16/457,194 surface of the dielectric material 21;
forming an active material 12 over the conductive material 11/31 and the dielectric material 21; 
forming an ion source material 13 over the active material 12, the ion source material comprising a metal chalcogenide material comprising antimony (Sb), bismuth (Bi), gallium (Ga), germanium (Ge), gold (Au), indium (In), lead (Pb), nickel (Ni), palladium (Pd), tin (Sn), or as a metal and sulfur, selenium, or tellurium as the chalcogen and the metal chalcogenide material excluding SbTe, GeTe, GeSbTe, BiTe, BiSe, and InSe (CuGeTe, CuGeSe…¶0048); and 
forming a second electrode 14 over the ion source material 13.

Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition which is comformally forming the ion source material over a layer.
Greene et al. teach in Fig. 6 and the related text forming an insulator 46 directly contacting sidewalls of the ion source material 44.
Takahashi, Greene et al. and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22), and forming an insulator directly contacting sidewalls of the ion source material as taught by Greene et al., in order to protect and improve the performance of the device (Greene et al. ¶0068-0071).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al., Greene et al. and Ma et al. in view of Kamepalli et al. (US 2009/0275198, as disclosed in the IDS).

Kamepalli et al. disclose in Fig. 2 and the related text forming the active material 214 at a length substantially the same as a length of the first electrode 206.
Takahashi, Greene et al., Ma et al. and Kamepalli et al. are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include comprises forming the active material at a length substantially the same as a length of the first electrode, as taught by Kamepalli et al., in order to provide better electrical connection (¶0037 of Kamepalli et al.).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi, Greene et al., Ma et al. in view of Kagawa (US 2011/0240948).
As for claim 7, the combined device discloses the method of claim 1, wherein conformally forming an ion source material 13 over the active material 12. 
Takahashi and Ma et al. did not disclose forming the ion source material at a length substantially the same as a length of the conductive material.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include forming the ion source material at a length substantially the same as a length of the conductive material, in order to optimize the performance of the device. 
Furthermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).
 
Claims 8-12 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Ma et al. (US 8,426,839).
As for claim 8, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 adjacent to a conductive material 51, the dielectric material comprising one or more openings 220 therein; 
forming a contact 11/31 in the one or more openings in the dielectric material 21; 
forming an active material 12 in direct contact with the contact 11/31 and the dielectric material 21; 
forming an ion source material 13 adjacent to the active material 12; 
forming an insulator 230 in (thermally/electrically) contact with a top surface of the active layer 12 and 

Takahashi did not disclose forming an ion source material by atomic layer deposition.
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition.
Takahashi and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22).

As for claim 9, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming a contact 11/31 in the one or more openings 220 in the dielectric material 21 comprises forming tungsten, nickel, tungsten nitride, titanium nitride, tantalum nitride, polysilicon, or a metal silicide in the one or more 4Serial No. 16/457,194 openings (¶0044 and 0046).  

As for claim 10, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an ion source material 13 adjacent to the active 

As for claim 11, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an ion source material 13 adjacent to the active material 12 comprises forming the ion source material 13 comprising copper or gold (¶0048).  

As for claim 12, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an ion source material 13 adjacent to the active material 12 comprises forming copper telluride (¶0048) adjacent to the active material 12.  

As for claim 14, the combined device discloses the method of claim 8, wherein forming an ion source material adjacent to the active material by atomic layer deposition comprises forming the ion source material 13 to a length that is greater than or equal to a length of the conductive material 51 (fig. 1).  

.

Claims 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of , Ma et al. and further in view of Pore et al. (JACS commucations as disclosed in the previous Office Action).
As for claim 13, the combined device discloses an ion source material adjacent to the active material by atomic layer deposition (Ma et al. col. 15 lines 18-22).
Takahashi in view of Ma et al. do not disclose the ion source material comprises forming the copper(ll) pivalate with a tellurium precursor.
Pore et al. teaches an ion source material comprises forming the copper(ll) pivalate with a tellurium precursor to form copper teiluride (Table 1 and description). 
Takahashi, Ma et al. and Pore et al. are analogous art because they are directed phase change material and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include an ion source material comprises forming the copper(ll) pivalate with a tellurium precursor to form copper telluride as taught by Pore et al., in order to provide efficient material (Pore et al.)

Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Ma et al. and further in view Kagawa (US 2011/0240948).
As for claim 16, the combined device discloses substantially the entire claimed invention, as applied in claim 8, except removing a portion of the ion source material before forming the another conductive material adjacent to the ion source material.  
Kagawa teaches in Figs. 14G-14I and the related text removing a portion of the ion source material 14(26) before forming the another conductive material 15 adjacent to the ion source material 14(26) (¶0207-0209).  
Takahashi, Ma et al. and Kagawa et al. are analogous art because they are directed phase change material and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined device to include removing a portion of the ion source material before forming the another conductive material adjacent to the ion source material, as taught by Kagawa, in order to stably operate the memory device (Kagawa ¶0207-0216).

Allowable Subject Matter
Claims 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pgs. 7 and 8, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1 and 21 under pre-AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. in view of Ma et al and Greene et al. (as seen in the rejections above). 
Applicant’s argument, see pg. 12 with respect to the rejection that Ma et al. do not teach a temperature range between from 20°C to 80°C of ALD process.
According to https://en.wikipedia.org/wiki/Atomic_layer_deposition defines “copper metal ALD should be performed at ≤ 100°C”.  Therefore, the ALD process does not exclude a temperature range between from 20°C to 80°C.
Also, differences in temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Applicant’s arguments, see pg. 16, with respect to the rejection of claims 8-15 that Takahashi et al. do not teach “forming an insulator in contact with a top surface of the active layer” have been fully considered and are persuasive.  Claim does not require forming an insulator in directly contact with a top surface of the active layer.  Therefore, Fig. 1 of Takahashi et al. teach forming an insulator 230 in (thermally/electrically) contact with a top surface of the active layer 12.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811